Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ronald Grubb on August 31, 2021.
In each of claims 1 & 11, after the first occurrence of “PMOS” (line 10 of each of claims 1 & 11) and “NMOS” (line 11 of each of claims 1 and 11), the phrase – constituting the switch – has been inserted.
The NOA mailed September 8, 2021 incorrectly indicated the changes to be on lines 8 and 9 of the claims respectively.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J MOTTOLA whose telephone number is (571)272-1766. The examiner can normally be reached on M-Th from 10 to 8.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal, can be reached at telephone number 571-272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
/STEVEN J MOTTOLA/           Primary Examiner, Art Unit 2843